Case 1:18-cv-00954-TSE-MSN Document 14 Filed 10/15/18 Page 1 of 2 PageID# 78



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

 JAMES GHAISAR, KELARA GHAISAR,
 and NEGEEN GHAISAR, on behalf of their
 deceased son and brother, BIJAN C.               Civil Action No. 1:18-cv-00954-TSE-MSN
 GHAISAR,

                Plaintiffs,

 v.

 UNITED STATES OF AMERICA and JOHN
 DOES 1-10,

                Defendants.


            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, please take

notice that Plaintiffs James Ghaisar, Kelara Ghaisar, and Negeen Ghaisar voluntarily dismiss this

action against Defendants United States of American and John Does 1-10 without prejudice.

Voluntary dismissal pursuant to Rule 41(a)(1)(A)(i) is appropriate at this time because

Defendants have not yet filed either an answer or motion for summary judgment.

Dated: October 15, 2018                             Respectfully submitted,


                                                    /s/ Thomas G. Connolly
                                                    Thomas G. Connolly (VA Bar No. 29164)
                                                    Roy L. Austin, Jr. (admitted pro hac vice)
                                                    HARRIS, WILTSHIRE & GRANNIS LLP
                                                    1919 M Street NW, 8th Floor
                                                    Washington, D.C. 20036
                                                    Telephone: 202-730-1300
                                                    tconnolly@hwglaw.com
                                                    raustin@hwglaw.com

                                                    Counsel for Plaintiffs
Case 1:18-cv-00954-TSE-MSN Document 14 Filed 10/15/18 Page 2 of 2 PageID# 79



                              CERTIFICATE OF SERVICE


       I hereby certify that on October 15, 2018, copy of the above and foregoing Notice was

served on counsel for Defendants via the Court’s CM/ECF system.


                                                 /s/ Thomas G. Connolly
                                                 Thomas G. Connolly (VA Bar No. 29164)
                                                 HARRIS, WILTSHIRE & GRANNIS LLP
                                                 1919 M Street NW, 8th Floor
                                                 Washington, D.C. 20036
                                                 Telephone: 202-730-1300
                                                 tconnolly@hwglaw.com

                                                 Counsel for Plaintiffs
